



COURT OF APPEAL FOR ONTARIO

CITATION: König v. Hobza, 2015 ONCA 885

DATE: 20151215

DOCKET: C60361

Cronk, Epstein and Huscroft JJ.A.

BETWEEN

Klaus-Peter König

Plaintiff (Appellant)

and

Antonin Hobza, John Douglas
    Laine, Kim H. Dobson
, John Anthony Chisholm and also known as Jack
    Chisholm, TJK Enterprises Limited and
1669051 Nova Scotia
    Limited

Defendants (
Respondents
)

Ronald Flom and Robert W. Trifts, for the appellant

Sarit E. Batner and Vladimira Ivanov, for the
    respondents

Heard: November 9, 2015

On appeal from the order of Justice Laurence A. Pattillo
    of the Superior Court of Justice, dated January 21, 2015, with reasons reported
    at 2015 ONSC 411.

Epstein J.A.:

A.

OVERVIEW

[1]

At the core of this appeal is a judges discretion to award costs under
    r. 49.13 of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194. 
    However, this decision also clarifies that an offer to settle must strictly
    comply with the seven-day timing requirement set out in r. 49.03 before the
    mandatory cost consequences of r. 49.10 apply.

[2]

The appellant was successful in an oppression action against the
    respondents:
König v. Hobza
, 2013 ONSC 1060, 31 B.L.R. (5th) 248.

[3]

The trial judge awarded the appellant his costs on a substantial
    indemnity basis. He considered an offer by the respondents served four days
    before the commencement of trial to be a valid r. 49 offer (the Offer), but
    held that r. 49.10 was not engaged because the trial judgment was more favourable
    than the Offer:
König v. Hobza
, 2013 ONSC 5531, 31 B.L.R. (5th) 301,
    at paras. 21-23.

[4]

The respondents appealed. This court upheld the finding of oppression but
    reduced the damages award and remitted the matter back to the trial judge to
    consider the costs award in the light of the reduction in damages:
König v.
    Hobza
, 2014 ONCA 691, 326 O.A.C. 213.

[5]

In reconsidering costs, the trial judge found that the Offer was more
    favourable than the revised judgment. Against that background, he awarded the
    appellant his costs up to the date of the Offer on a substantial indemnity
    scale, and the respondents their costs thereafter, on a partial indemnity
    scale.

[6]

The appellant sought leave to appeal this second discretionary costs
    award pursuant to s. 133(b) of the
Courts of Justice Act
, R.S.O. 1990,
    c. C.43.  This court granted leave by order dated April 21, 2015.

[7]

The appellants main submission on appeal is that the trial judge erred
    in treating the Offer as a valid r. 49 offer given that it did not meet the r.
    49.03 seven-day timing requirement. He requests that the previous costs
    decision be reinstated.

[8]

For the following reasons, I would dismiss the appeal.

B.

APPLICABLE RULES

[9]

The relevant portions of r. 49 of the
Rules
are as follows:

49.03  An offer to settle may be made at any time,
    but where the offer to settle is made less than seven days before the hearing
    commences, the costs consequences referred to in rule 49.10 do not apply.



49.10(2) Where an offer to settle,

(a) is made by a defendant at least seven days before
    the commencement of the hearing;

(b) is not withdrawn and does not expire before the
    commencement of the hearing; and

(c) is not accepted by the plaintiff,

and the plaintiff obtains a judgment as favourable as
    or less favourable than the terms of the offer to settle, the plaintiff is
    entitled to partial indemnity costs to the date the offer was served and the
    defendant is entitled to partial indemnity costs from that date, unless the
    court orders otherwise.

49.10(3)  The burden of proving that the judgment is
    as favourable as the terms of the offer to settle, or more or less favourable,
    as the case may be, is on the party who claims the benefit of subrule (1) or
    (2).



49.13 Despite rules 49.03, 49.10 and 49.11, the
    court, in exercising its discretion with respect to costs, may take into
    account any offer to settle made in writing, the date the offer was made and
    the terms of the offer.

C.

BACKGROUND FACTS

[10]

The
    appellant was a silent investor in the respondent company 1669051 Nova Scotia
    Limited, formerly East West Plastics & Electric Products Limited. He was
    the only shareholder not involved in its management.

[11]

He
    brought an action against the respondents, as officers and directors of East
    West, alleging that they had awarded themselves excessive compensation over a
    period of 22 years  conduct that the appellant maintained called for a damages
    award under the oppression remedy.

D.

PROCEDURAL HISTORY

(a)

The Trial Judges Decision

[12]

The
    trial judge found that the respondents oppressive conduct justified a damages
    award in the amount of $250,000, plus prejudgment interest of $49,793.83.

(b)

The First Costs Decision

[13]

The
    trial judge concluded, at para. 38, that the respondents actions justified awarding
    substantial indemnity costs in the amount of $413,000, inclusive of
    disbursements and taxes.

[14]

Before
    trial, the parties had exchanged several offers and counteroffers. Nine
    calendar days before trial, the respondents served the Offer.  It provided for
    a payment to the appellant of $300,000 inclusive of interest, plus partial
    indemnity costs and disbursements to be agreed upon or assessed. The appellant rejected
    the Offer.

[15]

The
    parties disputed whether the Offer was a valid r. 49 offer given that it was
    not served within seven days prior to the commencement of trial having regard
    to the way in which r. 3.01 mandates how time is calculated.

[16]

In
    addressing this issue, the trial judge reasoned that the purpose of the seven-day
    requirement under r. 49.03 was to ensure that the party receiving the offer had
    sufficient time to properly consider it. The trial judge held that the appellant
    had enough time to do this in the light of the earlier offers and the nine
    calendar days between service of the Offer and the commencement of trial. The
    trial judge therefore held that the Offer was a valid r. 49 offer.

[17]

However,
    the mandatory cost consequences of r. 49.10 were not engaged because, after
    factoring in the substantial indemnity costs, to which the appellant was
    entitled, the judgment was more favourable than the Offer.

(c)

The Court of Appeals Decision

[18]

On
    appeal, this court upheld the trial judges finding of oppression but held that
    the trial judge erred in not considering the respondents under-compensation
    during East Wests early years. This court therefore reduced the damages to
    $187,453.51, plus prejudgment interest of $37,336.12.

[19]

This
    court found no reason to interfere with the trial judges finding that the
    respondents conduct called for a costs award on a substantial indemnity basis
    but sent the matter back to the trial judge to reconsider the quantum of costs and
    the consequences of r. 49.10, in the light of the reduced damages award.

(d)  The Second Costs Decision

[20]

In
    revisiting the issue of costs, the appellant argued that the trial judge erred
    in treating the Offer as a valid r. 49 offer as it did not comply with the r.
    49.03 seven-day service requirement. He relied on
Elbakhiet v. Palmer
,
    2014 ONCA

544, 121 O.R. (3d) 616, leave to
    appeal refused, [2014] S.C.C.A. No. 427,

a
    decision of this court released after the first costs decision.

[21]

In
Elbakhiet,
Rosenberg J.A. considered whether the offer at issue in
    that case was more favourable than the judgment. At para. 31, he articulated
    what is known as the no near miss policy: A party that comes close to
    meeting the judgment is not thereby entitled to an award of costs as if they
    did provide a successful offer.

[22]

The
    trial judge rejected the appellants argument that the no near miss policy established
    in
Elbakhiet
should be found to apply not only to quantum but also to
    timing. At para. 8, he concluded that the policy concerned only the former.

[23]

He
    went on to find that because, under the revised judgment, the appellant was
    entitled to an award of damages and interest that was $9,235.32 less than the
    Offer, the cost consequences of r. 49.10 applied.

[24]

Having
    regard to his finding that the respondents conduct justified substantial
    indemnity costs, the trial judge relied on the overriding discretion afforded
    in r. 49.10 to award substantial indemnity costs to the appellant to the date
    of the Offer in the amount of $270,925.15. He concluded that the respondents were
    entitled to partial indemnity costs thereafter, in the amount of $127,616.56,
    both amounts inclusive of disbursements and taxes.

[25]

The
    appellant appeals this order.

ISSUES

[26]

The
    issues raised are the following:

1.  Whether
    the trial judge was permitted to give effect to an offer to settle under r.
    49.10 even if it was served fewer than seven days before trial; and

2.  If not, whether
    the trial judge was nonetheless entitled to exercise his discretion to fix
    costs the way he did in this case.

ANALYSIS

1.

Was the trial judge permitted to give effect to an offer to settle under
    r. 49.10 even if it was served fewer than seven days before trial?

[27]

The
    respondents position is that the trial judge was within his discretion to
    decide that the Offer was a valid r. 49.10 settlement offer.  Effectively,
    interpreting the rule in a purposive fashion was in keeping with this courts
    decisions in
Igbokwe et al v. HB Group Insurance Management Ltd.
(2001),
    55 O.R. (3d) 313 (C.A.), leave to appeal refused (2001), 166 O.A.C. 200 and
Matthew Brady Self Storage Corporation v. InStorage Limited Partnership,
2014 ONCA 858, 125 O.R. (3d) 121,

cases in which this court held that
    technical deficiencies should not invalidate settlement offers.

[28]

For
    the following reasons, I do not agree.

[29]

First,
    the requirement that, in order to attract the mandatory cost consequences of r.
    49.10, an offer to settle must be served at least seven days before the
    commencement of the hearing, is contained within r. 49 itself. The wording of
    the provision makes clear that the timing requirement is just that  a
    requirement. It is mandatory.

[30]

Second,
    although Rosenberg J.A.s comment about there being no near misses in
Elbakhiet
referred to quantum, in my view, the decision supports the conclusion that the no
    near miss policy should also apply to timing. His detailed examination of the
    timing requirement under r. 49.03, including a review of a number of appellate
    decisions, indicates that he viewed the two requirements for a valid r. 49 offer
    as being equally important.

[31]

Rosenberg
    J.A. noted, at para. 20, that the consensus [that a trial commences on the
    first day of evidence] has provided certainty to parties making Rule

49
    offers, and such certainty furthers the purposes of Rule 49. It goes without
    saying that certainty as to whether an offer meets the seven-day timing
    requirement also furthers the purposes of r. 49 by affording parties two important
    pieces of information.

[32]

The
    first is whether the time has passed during which to expect an offer to settle
    that will attract the mandatory cost consequences under r. 49.10. The second is
    whether an offer will be treated as a valid r. 49 offer. Both are necessary for
    a party to be fully equipped to assess the risk of proceeding to trial.

[33]

I
    conclude that the no near miss policy applies to meeting the timing requirement
    under r. 49.03 as well as to the amount of the judgment. It follows that, in my
    view, the trial judge erred in treating the Offer as a valid r. 49 offer.

2.

If the Offer was not a valid r. 49 offer, was the trial judge
    nonetheless entitled to exercise his discretion to fix costs the way he did in
    this case?

[34]

Given
    my conclusion that the Offer was not a valid r. 49 offer, on a plain reading of
    r. 49, the mandatory cost implications found in r. 49.10 are not applicable. This
    takes me to the trial judges residual discretion to make an appropriate costs
    determination under r. 49.13.

[35]

Rule
    49.13 calls for a holistic approach to the determination of costs having regard
    to factors including any offers to settle  regardless of whether they meet the
    requirements of r. 49  where appropriate to do justice between the parties. Rosenberg
    J.A. addressed the role of r. 49.13 in
Elbakhiet
, at para. 33:

As this court pointed out in
Lawson v. Viersen
,
    2012 ONCA 25, at para. 46, rule 49.13 is not concerned with technical
    compliance with the requirements of rule 49.10.  Rather, it calls on the
    judge to take a more holistic approach.  The appellants complied with the
    spirit of Rule 49 even if they failed for technical reasons to provide an offer
    that exceeded the Judgment.  As held in
Lawson
, at para. 49,
    this was the type of offer that ought to have been given considerable weight
    in arriving at a costs award.

[36]

This
    approach was endorsed by Gillese J.A. in
Wilson v. Cranley
, 2014 ONCA
    844, 325 O.A.C. 396, at para. 26, where she said even where an offer does not
    attract rule 49.10 consequences, pursuant to rule 49.13 the court should
    consider such offers when exercising its discretion with respect to costs.

[37]

Here,
    although I have concluded that the trial judge should not have treated the
    Offer as a valid r. 49.10 offer, he was entitled to take it into account
    pursuant to r. 49.13, and pursuant to r. 57.01(1), which sets out the general
    principles a court considers when exercising its discretion to award costs.

[38]

I
    appreciate that the trial judge did not specifically refer to r. 49.13 in his
    reasons but I do not see this as a basis to interfere with his exercise of
    discretion in awarding costs. In
Cranley
, at para. 28, this court held
    that a trial judge can employ his or her discretion under r. 49.13 without
    explicitly referring to it.

[39]

The
    question is whether the trial judge took the required holistic approach in
    awarding costs as he did in the second costs endorsement.  In my view, he did.

[40]

The
    only difference between the trial judges first and second costs endorsements
    is this courts intervening judgment. The judgment reduced the damages award
    but did not alter the circumstances surrounding the Offer.  Significantly, as
    previously noted, this court expressly supported the trial judges conclusion
    that the respondents conduct called for costs on a substantial indemnity
    scale.

[41]

In
    determining whether the trial judge employed a holistic approach to r. 49.13,
    it is therefore appropriate to consider the second costs endorsement in the
    light of its precursor.

[42]

As
    previously mentioned, this court upheld the key factor considered by the trial
    judge, namely the appropriateness of substantial indemnity costs. In his second
    costs endorsement, the trial judge considered this fact in addition to the fact
    that the Offer was more favourable than the judgment received by the appellant.
    In his first costs endorsement, at para. 21, the trial judge found that the
    Offer complied with the spirit of r. 49 since [the appellant] had more than
    enough time to properly consider the Offer before the trial started.

[43]

After
    considering the trial judges approach to costs in both of his costs
    endorsements, I am satisfied that in arriving at the award he did, the trial judge
    took into account the applicable relevant factors, including the Offer.  He
    employed a holistic approach.

[44]

Finally,
    I note that the Supreme Court of Canada has made it clear that a costs award
    should be set aside on appeal only if the trial judge erred in principle or if
    the award was plainly wrong:
Hamilton v. Open Window Bakery Ltd
., 2004
    SCC 9, [2004] 1 S.C.R. 303, at para. 27.

[45]

Although,
    in the context of the history of this matter and the ultimate outcome, the
    trial judges revised costs decision may appear unfair to the appellant, I find
    no error in principle.  And I do not view the award as plainly wrong. The award
    fell squarely within the trial judges discretionary authority to fashion a
    costs award that was appropriate and proportionate in all the circumstances.
    This was his call to make.

E.

DISPOSITION

[41]    For these reasons, I would dismiss the appeal. 
    The respondents are entitled to their costs of the appeal, fixed at $6,500,
    inclusive of disbursements and applicable taxes.

Released: December 15, 2015 (GE)

Gloria
    Epstein J.A.

I
    agree E.A. Cronk J.A.

I
    agree Grant Huscroft J.A.


